Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Claims 9-16 of D. Deur-Bert et al., US 16/620,913 (Dec. 10, 2019) are pending and have been examined on the merits and stand rejected.  

New Matter

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 9-16 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is maintained for the reasons given in the previous Office action as supplemented below.  

Although not relevant to the instant § 112 rejection, it is first noted that M. Devic et al., US 2012/0101314 (2012) (“Devic”) anticipates the instant claims but for the instantly claimed presence of chloride, see Office action mailed on May 7, 2020 (i.e., Devic does not specifically teach the presence of chloride in α-alumina supported metal catalysts although it is conceivable that some low level/trace chloride is present).  Applicant differentiates over Devic by the subject limitation positively reciting the presence of chloride.  See Reply to Non-Final Rejection filed on July 22, 2020.




1. [a] catalyst comprising a) . . .  alumina . . . at least 90% by weight a-aluminaand (c) chloride, wherein the chloride content of said catalyst is less than 500 ppm, based on the total weight of the catalyst.

The following portions of the instant specification are the only disclosure relevant to the above amendment.

According to a first aspect, the present invention provides a catalyst comprising . . . characterized in that the chloride content of said catalyst is less than 500 ppm, based on the total weight of the catalyst.  Specification at page 1, lines 19-23;

According to a preferred embodiment, the content by weight of chloride is less than 1000 ppm, based on the total weight of the catalyst, advantageously less than 900 ppm, preferably less than 800 ppm, more preferentially less than 700 ppm, in particular less than 600 ppm, more particularly less than 500 ppm, favorably less than 400 ppm, more favorably less 30 than 300 ppm, advantageously favorably less than 200 ppm, preferentially favorably less than 100 ppm, based on the total weight of the catalyst.  Specification at page 5, lines 26-31.  

The H2O, sodium, carbon, chloride and metals contents and the specific surface are determined by methods of analysis known to a person skilled in the art. The water content can, for example, be determined by the loss in weight of the catalyst at 100°C. The chloride, sodium and metals contents can be determined by ICP-OES or ICP-MS.  Specification at page 9, lines 5-9.  

This specification recitations of “less than 500 ppm” is reasonably interpreted as the range of 0 ppm to 500 ppm.  The subject amendment positively reciting the presence of some chloride (but at levels of less than 500 ppm) is therefore not literally supported by the specification (rather, it is a narrower range within the specification disclosure, e.g., the subject amendment would read on chloride in the range of from 0.0001 ppm to 500 ppm).  Without literal support for such a narrowing amendment, an applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole.  MPEP § 2163(II)(A)(3).  


(1) the instant specification does not disclose a single example of a claimed catalyst comprising chloride, the only catalyst examples disclosed are the catalyst of Examples 1 and 2 at pages 9-10: Example 1: “[t]he catalyst used in example 1-1 contains 0.2% by weight of Pd/a-alumina and less than 100 ppm of carbon”; Example 2: “Example 1 is repeated with a catalyst comprising 0.2% by weight of palladium supported on a-alumina, less than 100 ppm of carbon, 50 ppm of sodium and 0.1% by weight of water”.  

(2) the instant specification does not disclose a single method for making a catalyst comprising chloride, or where or how to obtain a claimed catalyst comprising chloride, wherein the chloride content is than 500 ppm; 1

(3) the instant specification is considered to teach that the lower the level of chloride the better, specification at page 5, lines 25-31; page 1, lines 18-25.  This mitigates against support for the subject claim 1 amendment positively reciting that chloride must be present;

(4) neither the art of record nor the instant specification provide any information nor reasoning as to why the presence of chloride, in such trace amounts, provides any advantage; and

(5) in fact, the art of record teaches that chloride can act as a catalyst poison, see e.g., M. Aramendia et al., 187 Journal of Catalysis, 392-399 (1999); E. Lopez et al., 62 Applied Catalysis B: Environmental, 57-65 (2006).  

In view of the lack of literal support for the subject amendment and lack of disclosure of a single example catalyst, a single method of making, or how or where to obtain a claimed catalyst comprising “chloride, wherein the chloride content of said catalyst is less than 500 ppm, based on the total weight of the catalyst”, one skilled in the art cannot reasonably conclude that the inventor had possession of the claimed invention as of the filing date.  


Applicant’s Argument

Applicant argues that a person skilled in the art, reading the application, would understand that chloride is present in the catalyst, but at a very small amount. The ordinary skilled artisan would not read the application and believe that chloride is not present at all. This argument is not considered persuasive because as discussed above, the amendment narrows the claim (chloride in the range of 0 ppm to 500 ppm narrowed to some chloride to 500 ppm), which must be supported by the specification as filed.  Thus, one skilled in the art must reasonably conclude that Applicant was in possession of a claimed catalyst comprising chloride.  As discussed in detail above, the lack of a single disclosed catalyst or single method of making or obtaining a catalyst within the scope of the instant claims mitigates against a finding of possession.  Further, neither the art of record nor the instant specification provide any reason or any advantage for including chloride in the claimed catalyst.  It is understood that the instant specification appears to teach that lower levels of chloride are desirable (by way of reciting narrower ranges of 0 to xx ppm), but this, at least by itself, does not support the narrowing amendment of requiring that at least some chloride be present.  

Applicant states that, paragraph [0070] of the application describes methods of analysis for measuring chloride and other impurities.  Applicant further notes that otherwise, there would be no reason to describe varying amounts of chloride [0034] and describe a method of determining chloride content [0070] if it were not present.  This argument is not considered persuasive for the following reasons.   First the disclosed ranges all are interpreted to begin with zero.  Thus the disclosed ranges do not vary in this respect.  In any case, one of skill in the art could, for example, analyze an alumina-supported catalyst to confirm that no chloride was present.  For example, one of skill in the art may have access to sources of alumina prepared by methods not involving any chloride reagents 

Applicant further argues that there are thousands of minerals and components that are not mentioned in the application and that because chloride is mentioned and described in the application, a person having ordinary skill in the art would conclude that chloride is present in the claimed catalyst, but in a small amount.  This argument is not considered persuasive because a lack of disclosure regarding components unrelated to the subject amendment is not grounds for finding of written description.   Again the limitation seeks to narrow the claims and should be supported by the specification as filed.  For the reasons discussed above, the instant lack of disclosure regarding the claimed catalysts mitigates against a finding of possession.  

The Declaration of Lennart Wendlinger 

The arguments presented in the Declaration have all been addressed above.  It is noted that that the instant rejection is based upon a point of law and the underlying facts do not appear to be in dispute.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 One of the most commonly used economical methods for producing α-alumina in an industrial scale is a Bayer process, wherein bauxite as a raw material is treated with sodium hydroxide to obtain aluminum hydroxide, and then aluminum hydroxide is calcined in an air to obtain a-alumina.  S. Fujiwara et al., US 6,162,413 (2000); F Habashi, Bull. Hist. Chem. 17/18 (1995).  The art of record does not specifically teach that such α-alumina comprises would trace chloride.